Order directing clerk of the county of Kings to tax costs and disbursements, and to insert such costs and disbursements, as taxed, in the judgment, affirmed, with ten dollars costs and disbursements. It is not material whether defendant was served in New York county or elsewhere, since plaintiff, a resident of Kings county, was not called upon to bring his action in the City Court of New York, as constituted in 1925, to preserve his right to costs under the provisions of subdivision 1 of section 1474 of the Civil Practice Act. (Waldstreicher v. Solomon, 127 App. Div. 364; Burgdorf v. Brooklyn, Queens County & Suburban R. R. Co., 130 id. 253.) Kelly, P. J., Young, Kapper, Lazansky and Hagarty, JJ., concur.